— Claimant has been allowed eighty per cent loss of use of his right hand because of the amputation of the ring and middle fingers; the marked diminution of use of the index and a slight defect in the little finger. His hours of labor were from five p. m. to one-thirty a. m. The foreman on the night of the injury had before leaving for the night assigned a task to claimant of cutting a quantity of cardboard with a shearing machine. This was completed about one-ten a. m., and claimant went to a water tap and washed his hands; there yet remained for him to make a written report of the services he had performed and the time used therefor. After washing Ms hands he, while visiting with the other employee who worked in the room, leaned against a power-operated press, a few feet away from Ms own machine, and placed Ms right hand thereon; Ms eompamon without intending caused the weight to descend to the table producing claimant’s injury. Claimant had not separated Mmself from Ms employment and the injury was received in the course of and arose out of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bhodes, Crapser, Bliss and Heffeman, JJ.